DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims filed on 03/08/2022 has been acknowledged. Claims 1-20 are currently pending and have been considered below. Claim 1, 11, and 16 are independent claims. 

Priority
3. 	The application claims Foreign priority of Korea 10-2019-0162519 filed on 12/09/2019

Response to Arguments
4.	Applicant’s arguments with respect to claims 1-20 have been considered and they are persuasive.

Claim Rejections - 35 USC § 101
5. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




The claimed invention is not directed to patent
eligible subject matter. Based upon consideration of all of
the relevant factors with respect to the claim as a whole,
claim 1 is rejected under 35 U.S.C. 101 because the
claimed invention is directed to non-statutory subject
matter.
Claim 1 recites “a cryptographic communication system comprising” “an electronic device” and “a node”. The
claims recite system without having any hardware positively
recited. Under broadest reasonable interpretation, Examiner
assumes that “an electronic device” and “a node” are no more than software. Computer programs per se do not fit within
recognized categories of statutory subject matter. The
claim 1 recites “an electronic device” and “a node” without
reciting any component or structure. The preamble recites “a system” but the device cannot be implemented in software or tangible component. If the device/apparatus/system is considered as machine, then the machine needs to consist of some concrete part or structure which is absent in the claim. See MPEP § 2106.
	A claim that covers both statutory and non-statutory
embodiments (under the broadest reasonable interpretation
of the claim when read in light of the specification and in
view of one skilled in the art) embraces subject matter
that is not eligible for patent protection and therefore is
directed to non-statutory subject matter.
Claims 2-10 are dependent claims dependent on
claim 1 and have inherited the deficiencies of their parent claim and have not resolved deficiencies. Therefore, they
are rejected based on the same rationale as applied to the
parent claim 1 above.

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arora (US Patent Application Publication No.2019/0173872 A1) and Peterka (International Patent Application Publication WO 2019161412 A1) in view of Petersen (International Patent Application WO 2020036657 A1).

8. 	Regarding Claim 1, Arora discloses, a cryptographic communication system comprising: 
an electronic device configured to output a certificate and a transaction including a public key, a signature, and a first hash value of the certificate (Arora, [0007], certificate request includes at least a user public key. [0008], a digital signature, [0006], The trusted authority generates and signs digital certificates for each electronic wallet that electronically indicates a value or variable that signifies the confidence level identified for that wallet. The wallets are then free to share these digital certificates with one another when attempting a transaction); 
and a node configured to first determine whether the electronic device generated the transaction based on the transaction and the certificate(Arora, [0010], a node associated with a blockchain, wherein the user signature and the blockchain transaction are electronically transmitted if the confidence level included in the signed digital certificate is above the confidence threshold, or, if the confidence level included in the signed digital certificate is below the confidence threshold, input is received by an input device interfaced with the computing device from a user of the computing device indicating approval to proceed with the blockchain transaction.);
wherein the electronic device is configured to generate the certificate such that the certificate includes an ID of the electronic device and the public key of the electronic device (Arora, [0030], The digital certificate request may include at least the sender public key that part of the cryptographic key pair of the sender device 110 that includes the sender private key that serves as the sender's electronic wallet. In some cases, the digital certificate request may include any additional information associated with the sender's electronic wallet for use in identification of transactions associated therewith.);
Arora does not disclose the following limitations that Peterka teaches: 
to second determine whether information included in the transaction and information included in the certificate coincide (Peterka, [0061], If certificate information matches and compliance policies are satisfied, the gateway accepts the connection request and creates a secure TLS),
and to third add a block to a distributed ledger depending on the result of the first determining and the second determining, wherein the block includes the transaction (Peterka, [0046], Ledger block verification module 285 can configure processor 220 to perform processes to verify transactions in the block, including those that add or modify information or close blocks. Blocks and blockchains may be received from and/or distributed to other ledger management devices and/or loT devices using network 120.), 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include certification that is matched in the transaction and to determine the distributed ledger depending on the block to enhance security.
Arora and Peterka does not explicitly disclose the following limitations that Petersen teaches: 
by comparing a second hash value generated by hashing of the certificate to a third hash value generated by decrypting the signature with the public key, (Petersen, [0007], comparing the first hash with the second hash to verify whether the at least one data unit is unaltered; and 1) issuing a certification, [0010],  a digital signature of the hash created using a private key of a cryptographic key pair, and a public key of the cryptographic key pair. In some embodiments, the method further comprises verifying the electronic lab notebook entry by decrypting the encrypted data structure and comparing a second hash of the decrypted data structure with the first hash.), 
by comparing the first hash value to the second hash value(Petersen, [0007], comparing the first hash with the second has), 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to compare the hash values within the certificate to decrypt the signature to enhance security features.

9. 	Regarding Claim 2, Arora, Peterka and Petersen disclose, the cryptographic communication system of claim 1, wherein the electronic device is configured to execute a blockchain wallet and to generate the ID, the public key, and a private key corresponding to the public key (Arora, [0027], The sender device 110 may have a wallet stored therein or otherwise accessible thereby. A blockchain wallet, as discussed herein, may refer to a private key of a cryptographic key pair that is used to generate digital signatures for blockchain transactions).  

10. 	Regarding Claim 3, Arora, Peterka and Petersen disclose, the cryptographic communication system of claim 2, wherein the electronic device is configured to generate the certificate such that each of an issuer field and a subject field of the certificate includes information about the ID (Arora, [0030], In some cases, the digital certificate request may include any additional information associated with the sender's electronic wallet for use in identification of transactions associated therewith.).  

11. 	Regarding Claim 4, Arora, Peterka and Petersen disclose, the cryptographic communication system of claim 2, 
Arora and Peterka does not explicitly disclose the following limitation that Petersen teaches: 
wherein, in response to the electronic device intending to register identity information on the distributed ledger, the electronic device is configured to generate a transaction such that the transaction includes a message including the ID, a registration command, the public key, and the 39Atty. Dkt. No. 8947-001524-US first hash value, the signature being a result of an encryption of the message based on the private key (Petersen, [0040], a cryptographic transaction is a cryptographically signed message that transfers an amount of the cryptocurrency from a sender to a recipient address. In some embodiments, the transaction is encrypted using symmetric encryption or asymmetric encryption. In a preferred embodiment, the transaction is encrypted using asymmetric encryption. Asymmetric encryption utilizes private and public keypair for a given address. Thus, both a sender and a recipient will have a public and private keypair. The public key is used to encrypt a message or transaction, and the corresponding private key allows the encrypted transaction to be decrypted. [0094], Each block may contain a cryptographic hash of the previous block, a timestamp (e.g. Date/time), and one or more transactions. In some cases, a“blockchain,” as described herein, is implemented via a decentralized computing network to form a distributed database or distributed ledger.)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the register identity on the ledger by configuring the transaction which includes, the message, signature, IF and public/private key to enhance security.

12. 	Regarding Claim 5, Arora, Peterka and Petersen disclose, the cryptographic communication system of claim 4, 
wherein the node is configured to determine that information included in the transaction and information included in the certificate coincide (Arora, [0010], a node associated with a blockchain, wherein the user signature and the blockchain transaction are electronically transmitted if the confidence level included in the signed digital certificate), 
in response to (a) the ID included in the transaction and an ID that the certificate coinciding, and(b) the public key included in the transaction and a public key that the certificate coinciding, (Arora, [0030], The digital certificate request may include at least the sender public key that part of the cryptographic key pair of the sender device 110 that includes the sender private key that serves as the sender's electronic wallet. In some cases, the digital certificate request may include any additional information associated with the sender's electronic wallet for use in identification of transactions associated therewith.).  

 
13. 	Regarding Claim 6, Arora, Peterka and Petersen disclose, 
the cryptographic communication system of claim 2, 
Arora does not explicitly disclose the following limitations that Peterka teaches: 
wherein, in response to the electronic device intending to revoke identity information registered at the distributed ledger after the identity information is registered at the distributed ledger(Peterka, [0066],  a complete revocation of the certificate, but it certainly lowers the trust associated with the manufacturer’s devices. When multiple organizations do that, it may result in de-facto revocation. The transactions visualized in Figure 4 as well as other interactions with the ledger mentioned, are represented as digitally secured transactions), 
the electronic device is configured to generate a transaction such that the transaction includes a signature and a message including the ID, a revoke command, the public key, and the first hash value, the signature being a result of an encryption of the message based on the private key (Peterka, [0066],  interactions with the ledger mentioned, are represented as digitally secured transactions, typically involving the use of acentric keys that help to establish identity as described herein. [0067] In many embodiments of the invention, each entity participating in these relationships may have its own certificate. Transactions that reference another entity not only by its identifier but also by its certificate (or at least its hash) may be more valuable. For instance, when a standards organization approves a test lab, it may include its certificate or hash in that transaction. In turn, when a test lab issues a compliance transaction about a specific device model, it may sign it using its private key).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to revoke the identity off the electronic device and to generate the transaction once the information is revoked from the device to enhance security.

14. 	Regarding Claim 7, Arora, Peterka and Petersen disclose, the cryptographic communication system of claim 4, 
Arora does not explicitly disclose the following limitations that Peterka teaches: 
wherein, in response to the electronic device intending to update the identity information registered at the distributed ledger, the electronic device is configured to generate a new private key and a new public key corresponding to the new private key (Peterka, [0070], The certificate is then evaluated by considering past use of the certificate as encoded in a distributed ledger, such as a bitcoin blockchain. The private key corresponding to the certificate may have been used in past transaction and the history of their size, date, frequency and/or credibility of counter parties can be used to estimate the reputation and trust in this party.), 
Arora does not explicitly disclose the following limitations that Peterka teaches: 
to generate a new certificate including the new public 40Atty. Dkt. No. 8947-001524-US key, and to generate a new transaction including (1) a first signature, (2) a second signature, and (3) a new message including (a) the ID, (b) an update command, (c) the public key, and(d) the new public key, and (e) a fourth hash value of a hashing of the new certificate, the first signature corresponding to an encryption of the message and the first hash value based on the private key, and the second signature corresponding to an encryption of the new message based on the new private key (Peterka, [00105], Other devices that this device is attempting to connect to can evaluate the trust in order to determine the level of information that would be provided to the device or commands that are accepted from this device, a digital certificate is at least a public key, while in additional embodiments a digital certificate includes a public key. a cryptographic statement about the signing certificate is a signature using a trusted key endorsing the signing certificate. [0066], Transactions that reference another entity not only by its identifier but also by its certificate (or at least its hash) may be more valuable. For instance, when a standards organization approves a test lab, it may include its certificate or hash in that transaction. [0036], t may also include information different from but tied to the public key such as a truncated or hashed version of it or information signed with the private key. If a certificate is signed (aka issued), the signer vouches for this information to be correct, e.g. a digital certificate certifies the ownership of a public key by the subject named in the certificate.).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the response within the electronic device where updating the identity information is configured by generating the public/private key within the certificate to enhance security features within the device. 

15. 	Regarding Claim 8, Arora, Peterka and Petersen disclose, the cryptographic communication system of claim 7,
wherein the node is configured to determine that the electronic device generated the new transaction in response to (a) a hash value of a hashing of the certificate received from the electronic device and the fourth hash value being match with a value of a decryption of the first signature based on the public key included in the transaction, and (b) a fifth hash value of a hashing of the new certificate received from the electronic device being matched with a value of a decryption of the second signature based on the new public key included in the new transaction, and the node is configured to determine that information included in the new transaction and information included in the new certificate coincide (Arora, [0047], the data is hashed using a hashing algorithm to generate a unique data hash corresponding to the data input 504. This data hash is added to a transaction input in the new block 506. This transaction is then broadcast to the network of nodes 508. This transaction is added to a block 510, which is itself then added to the blockchain 512. Once the block is verified and added to the blockchain at the end of the process 514, the contents of that transaction become immutable. Once the hash of the data is on the blockchain with its digital signature, anyone with access to the source data and the blockchain can verify that the source data existed and was added to the blockchain by someone with access to the private key which signed the hash. Verification generally requires that the hash is generated using the same cryptographic hashing algorithm that was used to add the original data to the blockchain. Any of a number of hashing algorithms may be used with collision-resistant hashing algorithms being preferred to reduce the chance that the same hash value is generated from different data), 
in response to the ID included in the new transaction and an ID associated with the new certificate coincide, the new public key included in the new transaction and a new public key included in the new certificate coincide, and the fourth hash value and the fifth hash value coincide (Arora, [0030], The  digital certificate request may include at least the sender public key that part of the cryptographic key pair of the sender device 110 that includes the sender private key that serves as the sender's electronic wallet. In some cases, the digital certificate request may include any additional information associated with the sender's electronic wallet for use in identification of transactions associated therewith.).  

16. 	Regarding Claim 9, Arora, Peterka and Petersen disclose, the cryptographic communication system of claim 4, further comprising:
Arora does not explicitly disclose the following limitations that Peterka teaches: 
an extended electronic device having an extended public key and an extended private key, wherein, in response to the electronic device intending to share the ID with the extended electronic device (Peterka, [0070], The certificate is then evaluated by considering past use of the certificate as encoded in a distributed ledger, such as a bitcoin blockchain. The private key corresponding to the certificate may have been used in past transaction and the history of their size, date, frequency and/or credibility of counter parties can be used to estimate the reputation and trust in this party.), 
the electronic device is configured to generate an extended 41Atty. Dkt. No. 8947-001524-US certificate including the extended public key, and is configured to generate an extended transaction including (1) a first signature, (2) a second signature, and (3) an extended message including (a) the ID, (b) an extension command, (c) the public key, (d) the extended public key, and (e) a fourth hash value of a hashing of the extended certificate, the first signature corresponding to an encryption of the message and the first hash value based on the private key, and (f) the second signature corresponding to an encryption of the extended message based on the extended private key (Peterka, [00105], Other devices that this device is attempting to connect to can evaluate the trust in order to determine the level of information that would be provided to the device or commands that are accepted from this device, a digital certificate is at least a public key, while in additional embodiments a digital certificate includes a public key. a cryptographic statement about the signing certificate is a signature using a trusted key endorsing the signing certificate. [0066], Transactions that reference another entity not only by its identifier but also by its certificate (or at least its hash) may be more valuable. For instance, when a standards organization approves a test lab, it may include its certificate or hash in that transaction. [0036], t may also include information different from but tied to the public key such as a truncated or hashed version of it or information signed with the private key. If a certificate is signed (aka issued), the signer vouches for this information to be correct, e.g. a digital certificate certifies the ownership of a public key by the subject named in the certificate.).  

17. 	Regarding Claim 10, Arora, Peterka and Petersen disclose, the cryptographic communication system of claim 9,
wherein the node is configured to determine that the electronic device generated the extended transaction, in response to (a) a hash value of a hashing of the certificate received from the electronic device and the third hash value matching with a value of a decryption of the first signature based on the public key included in the transaction, and (b) a fifth hash value of a hashing of the extended certificate received from the electronic device matching with a value of a decryption of the second signature based on the extended public key included in the extended transaction, and the node is configured to determine that information included in the extended transaction and information included in the extended certificate coincide (Arora, [0047], the data is hashed using a hashing algorithm to generate a unique data hash corresponding to the data input 504. This data hash is added to a transaction input in the new block 506. This transaction is then broadcast to the network of nodes 508. This transaction is added to a block 510, which is itself then added to the blockchain 512. Once the block is verified and added to the blockchain at the end of the process 514, the contents of that transaction become immutable. Once the hash of the data is on the blockchain with its digital signature, anyone with access to the source data and the blockchain can verify that the source data existed and was added to the blockchain by someone with access to the private key which signed the hash. Verification generally requires that the hash is generated using the same cryptographic hashing algorithm that was used to add the original data to the blockchain. Any of a number of hashing algorithms may be used with collision-resistant hashing algorithms being preferred to reduce the chance that the same hash value is generated from different data), 
in response to the ID included in the extended transaction and an ID included in the extended certificate coinciding, the extended public key included in the extended transaction and an extended public key included in the extended certificate coinciding, and the fourth hash value and the fifth hash value coinciding (Arora, [0030], The  digital certificate request may include at least the sender public key that part of the cryptographic key pair of the sender device 110 that includes the sender private key that serves as the sender's electronic wallet. In some cases, the digital certificate request may include any additional information associated with the sender's electronic wallet for use in identification of transactions associated therewith.).  

18. 	Regarding Claim 11, Arora discloses, an electronic device of a cryptographic communication system, comprising: 
an interface (Arora, [0087], The computer system 800 may also include a communications interface); 42Atty. Dkt. No. 8947-001524-US 
processing circuitry (Arora, [0080], processing platform configured by executable software code to become a specific purpose computer or a special purpose device (e.g., programmable logic array, application-specific integrated circuit, etc.); 
and a memory configured to store instructions executable by the processor (Arora, [0085], the secondary memory 810 may include alternative means for allowing computer programs or other instructions to be loaded into the computer system 800, for example, the removable storage unit 822 and an interface 820), 
wherein the instructions, when executed by the processing circuitry, cause the processing circuitry to, generate a first certificate including an ID and a public key, the ID and the public key being associated with the electronic device (Arora, [0030], The digital certificate request may include at least the sender public key that part of the cryptographic key pair of the sender device 110 that includes the sender private key that serves as the sender's electronic wallet. In some cases, the digital certificate request may include any additional information associated with the sender's electronic wallet for use in identification of transactions associated therewith.), 
generate a first transaction including a public key, a signature and a first hash value of a hashing of the first certificate (Arora, [0007], certificate request includes at least a user public key), 
Arora does not explicitly disclose the following limitations that Peterka teaches: 
output the first certificate and the first transaction to a distributed ledger through the interface, 
obtain a second transaction including an identity of an external electronic device from the distributed ledger in response to a second certificate indicating the external electronic device received the identity of the external electronic device, and verify the identity of the external electronic device based on the second certificate and the second transaction (Peterka, [0046], Ledger block verification module 285 can configure processor 220 to perform processes to verify transactions in the block, including those that add or modify information or close blocks. Blocks and blockchains may be received from and/or distributed to other ledger management devices and/or loT devices using network 120).
Arora and Peterka does not explicitly disclose the following limitations that Petersen teaches: 
by comparing a second hash value generated by hashing of the certificate to a third hash value generated by decrypting the signature with public key (Petersen, [0007], comparing the first hash with the second hash to verify whether the at least one data unit is unaltered; and 1) issuing a certification, [0010],  a digital signature of the hash created using a private key of a cryptographic key pair, and a public key of the cryptographic key pair. In some embodiments, the method further comprises verifying the electronic lab notebook entry by decrypting the encrypted data structure and comparing a second hash of the decrypted data structure with the first hash.),
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the certificate when hashing the values and decrypting the signature within the public key to enhance security.

19. 	Regarding Claim 12, Arora, Peterka and Petersen disclose, the electronic device of claim 11, wherein the instructions, when executed by the processing circuitry, cause the processing circuitry to:
Arora does not explicitly disclose the following limitations that Peterka teaches: 
generate the first transaction such that the first transaction includes (1) the signature and (2) a message including (a) the ID of the electronic device, (b) a command that the electronic device requests from the distributed ledger, (c) the public key, and (d) the first hash value, the signature corresponding to an encryption of the message based on a private key corresponding to the public key (Peterka, [00105], Other devices that this device is attempting to connect to can evaluate the trust in order to determine the level of information that would be provided to the device or commands that are accepted from this device, a digital certificate is at least a public key, while in additional embodiments a digital certificate includes a public key. a cryptographic statement about the signing certificate is a signature using a trusted key endorsing the signing certificate. [0066], Transactions that reference another entity not only by its identifier but also by its certificate (or at least its hash) may be more valuable. For instance, when a standards organization approves a test lab, it may include its certificate or hash in that transaction. [0036], it may also include information different from but tied to the public key such as a truncated or hashed version of it or information signed with the private key. If a certificate is signed (aka issued), the signer vouches for this information to be correct, e.g. a digital certificate certifies the ownership of a public key by the subject named in the certificate.).  

20. 	Regarding Claim 13, Arora, Peterka and Petersen disclose, the electronic device of claim 11, wherein the instructions, when executed by the processing circuitry, cause the processing circuitry to: 43Atty. Dkt. No. 8947-001524-US 
generate the first certificate that the first certificate complies with an X.509 certificate format (Arora, [0007], a certificate request from a computing device wherein the certificate request includes at least a user public key).  

21. 	Regarding Claim 14, Arora, Peterka and Petersen disclose, the electronic device of claim 12,
Arora and Peterka does not explicitly disclose the following limitations that Petersen teaches: 
 wherein the certificate includes a serial number field, a signature algorithm ID field, an issuer field, a validity period field, a subject field, a public key information field, an issuer unique ID field, an extension field, and a certificate signature field, wherein the signature algorithm ID field includes information about a hash algorithm is used by the electronic device, and wherein the issuer field and the subject field include information about the ID of the electronic device (Petersen, [0047], The process starts 500 when the data to be verified is selected 502. Next, the data is hashed using a hashing algorithm to generate a unique data hash corresponding to the data input 504. This data hash is added to a transaction input in the new block 506. This transaction is then broadcast to the network of nodes 508. This transaction is added to a block 510, which is itself then added to the blockchain 512. Once the block is verified and added to the blockchain at the end of the process 514, the contents of that transaction become immutable. Once the hash of the data is on the blockchain with its digital signature, anyone with access to the source data and the blockchain can verify that the source data existed and was added to the blockchain by someone with access to the private key which signed the hash. Verification generally requires that the hash is generated using the same cryptographic hashing algorithm that was used to add the original data to the blockchain. Any of a number of hashing algorithms may be used with collision-resistant hashing algorithms being preferred to reduce the chance that the same hash value is generated from different data. In some embodiments, the hash algorithm is selected).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the serial number, the algorithm signature and an issuer ID that validates the information in the electronic device to enhance security. 

22. 	Regarding Claim 15, Arora, Peterka and Petersen disclose, 
Arora does not explicitly disclose the following limitations that Peterka teaches: 
the electronic device of claim 11, wherein a communication between the electronic device and the external electronic device is based on a structure compatible with a TLS 1.2 handshake protocol (Peterka, [0030], Public Key Infrastructure (PKI) is broadly used today to establish trust among entities on the internet. This is accomplished by issuing cryptographic certificates to service providers as well as end-user devices that use these certificates to establish secure communication channels with the help of protocols such as the Transport Layer Security (TLS)).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention TLS 1.2 handshake that is compatible with the electronic device to enhance security.

23. 	Regarding Claim 16, Arora disclose, a cryptographic communication method comprising: 
receiving a first certificate of a first electronic device and a first transaction including a signature, a public key, and a first hash value of the certificate (Arora, [0007], [0008], a digital signature, certificate request [0006], The trusted authority generates and signs digital certificates for each electronic wallet that electronically indicates a value or variable that signifies the confidence level identified for that wallet. The wallets are then free to share these digital certificates with one another when attempting a transaction); 
Arora does not explicitly disclose the following limitations that Peterka teaches: 
and registering the first transaction at a distributed ledger in response to the first result value and the second hash value coinciding, and the information included in the first 44Atty. Dkt. No. 8947-001524-US transaction and the information included in the first certificate coinciding (Peterka, [0061], If certificate information matches and compliance policies are satisfied, the gateway accepts the connection request and creates a secure TLS, Peterka, [0046], Ledger block verification module 285 can configure processor 220 to perform processes to verify transactions in the block, including those that add or modify information or close blocks. Blocks and blockchains may be received from and/or distributed to other ledger management devices and/or loT devices using network 120.). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the registration of the first transaction coinciding with the information from the transaction and certificate to enhance security.
Arora and Peterka does not explicitly disclose the following limitations that Petersen teaches: 
comparing a first result value corresponding to a decryption of the signature of the first transaction, the decryption being of the signature and based on the first public key included in the first transaction (Petersen, [0007], comparing the first hash with the second hash to verify whether the at least one data unit is unaltered; and 1) issuing a certification, [0010],  a digital signature of the hash created using a private key of a cryptographic key pair, and a public key of the cryptographic key pair. In some embodiments, the method further comprises verifying the electronic lab notebook entry by decrypting the encrypted data structure and comparing a second hash of the decrypted data structure with the first hash.),     
the comparison being with a second hash value of a hashing of the first certificate received from the first electronic device (Petersen, [0070] comparing the first hash with the second hash to verify whether the at least one data unit is unaltered; and j) issuing a certification);
comparing information included in the first transaction with information included in the first certificate (Petersen, [0098], identifying the new block comprising the new transaction and extracting the first hash from the new block; k) comparing the first hash with the second hash to verify whether the at least one data unit is unaltered; and 1) issuing a certification)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the information from the first transaction that is being compared to the first certificate to enhance security.

24. 	Regarding Claim 17, Arora, Peterka and Petersen disclose, the cryptographic communication method of claim 16, further comprising: receiving a second certificate of a second electronic device and a second transaction including a third hash value of the second certificate (Arora, [0007], [0008], a digital signature, certificate request [0006], The trusted authority generates and signs digital certificates for each electronic wallet that electronically indicates a value or variable that signifies the confidence level identified for that wallet. The wallets are then free to share these digital certificates with one another when attempting a transaction); 
Arora does not explicitly disclose the following limitations that Peterka teaches: 
and registering the second transaction at the distributed ledger in response to the second result value and the fourth hash value coinciding and the information included in the second transaction and the information included in the second certificate coinciding (Peterka, [0061], If certificate information matches and compliance policies are satisfied, the gateway accepts the connection request and creates a secure TLS, Peterka, [0046], Ledger block verification module 285 can configure processor 220 to perform processes to verify transactions in the block, including those that add or modify information or close blocks. Blocks and blockchains may be received from and/or distributed to other ledger management devices and/or loT devices using network 120.). 
Arora and Peterka does not explicitly disclose the following limitations that Petersen teaches: 
comparing a second result value corresponding to a decryption of a portion of the second transaction based on a second public key included in the second transaction with a fourth hash value of a hashing of the second certificate received from the second electronic device (Petersen, [0007], comparing the first hash with the second hash to verify whether the at least one data unit is unaltered; and 1) issuing a certification, [0010],  a digital signature of the hash created using a private key of a cryptographic key pair, and a public key of the cryptographic key pair. In some embodiments, the method further comprises verifying the electronic lab notebook entry by decrypting the encrypted data structure and comparing a second hash of the decrypted data structure with the first hash.); 
comparing information included in the second transaction with information included in the second certificate (Petersen, [0098], identifying the new block comprising the new transaction and extracting the first hash from the new block; k) comparing the first hash with the second hash to verify whether the at least one data unit is unaltered; and 1) issuing a certification).

25. 	Regarding Claim 18, Arora, Peterka and Petersen disclose, 
the cryptographic communication method of claim 17, further comprising: 
Arora does not explicitly disclose the following limitations that Peterka teaches: 
verifying an identity of the second electronic device by receiving the second certificate from the second electronic device, obtaining the second transaction registered at the distributed ledger, and performing a verification operation on the second transaction obtained from the distributed ledger and the second certificate received from the second electronic device (Peterka, [00129], In the CA system there is a need for a TTP (Trusted Third Party) to verify client certificate is valid prior to the transaction or communication. But whereas in the distributed ledger in accordance with embodiments of the invention, there is no need of the central authority, a party can always validate the client transaction using the distributed ledger).  

26. 	Regarding Claim 19, Arora, Peterka and Petersen disclose, the cryptographic communication method of claim 17, further comprising: 
verifying an identity of the second electronic device by receiving the second certificate from the second electronic device (Arora, Claim 5, verifying, by a verification module of the computing device, a digital signature of the signed digital certificate using the server public key;), 
Arora does not disclose the following limitations that Peterka teaches: 
45Atty. Dkt. No. 8947-001524-USlooking up blocks stored in the first electronic device to obtain the second transaction, and performing a verification operation on the second transaction obtained from the first electronic device and the second certificate received from the second electronic device (Peterka, [0039], any embodiments of the present invention include a decentralized, distributed ledger that is used to establish trust in digital certificates, referred to here as distributed certification ledger (DCL). In a number of embodiments, the DCL is stored and verified in a decentralized fashion, i.e. , replicated to different entities (that may be referred to as nodes) that are independently able to verify past transactions. In many embodiments, the chaining of transactions, cryptographic verification and the hash challenge utilizes a blockchain system)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the blocks stored when looked up by the transaction and obtained from the electronic device to enhance security.

27. 	Regarding Claim 20, Arora, Peterka and Petersen disclose, the cryptographic communication method of claim 19, further comprising: 
Arora does not disclose the following limitations that Peterka teaches: 
downloading blocks registered prior to the blocks from the distributed ledger in response to the second transaction not being obtained from the blocks stored in the first electronic device (Peterka, [0041], The DCL system 100 includes a ledger management device 110, which may be configured to create an initial genesis block in a ledger file. This new ledger file may be transmitted over the network 120 to other nodes including devices 130, 160, 170 and other ledger management devices 112. In many embodiments, the DCL ledger system 100 is decentralized in that entire copies of a particular ledger file are stored on multiple nodes. In other embodiments, some copies may be a pruned or partial copy of the ledger file. Participating nodes may utilize a copy of the ledger and make the transaction history available for download to others by default via network); 
and looking up the blocks registered prior to the blocks to obtain the second transaction (Peterka, [0075], identities are registered in the blockchain and gain value through either an entity that confirms at least parts of the ID like examples above and/or history and usage of the ID and transactions involved.)

Conclusion
28. 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAYASA SHAAWAT/
Examiner, Art Unit 2433

/WASIKA NIPA/Primary Examiner, Art Unit 2433